Citation Nr: 0606912	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a variously diagnosed 
skin disorder claimed as a residual of exposure to Agent 
Orange (AO).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In a September 2004 decision in this matter, the Board 
reopened the veteran's claim of service connection for a 
variously diagnosed skin disorder and remanded the case to 
the RO for adjudication of the claim on a de novo basis.  The 
case was recently returned to the Board.


FINDINGS OF FACT

1.  The veteran's active service included service in Vietnam 
during the Vietnam era.

2.  The competent and probative medical evidence of record 
does not associate a variously diagnosed skin disorder 
initially shown many years after military service, to the 
veteran's active service on any basis, including AO exposure.


CONCLUSION OF LAW

A variously diagnosed skin disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service as secondary to AO exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(6)(d), 3.309(e) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to this appeal because the appellant's 
claim was received after November 9, 2000, the effective 
date of the new law.  See, e.g., Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, regarding the claim for service 
connection, the RO sent VCAA notice letters in March 2002 and 
in October 2004.  The Board decision in September 2004 
reopened the claim and the supplemental statement of the case 
in January 2005 explained the basis for denial of the claim 
on the merits.  In addition, the December 2002 statement of 
the case included applicable reasoning and law and 
regulations and the supplemental statement of the case in 
November 2005 included applicable reasoning and law and 
regulations pertinent to the VCAA.

Collectively, the March 2002 and October 2004 RO letters 
informed the appellant of the provisions of the VCAA and 
explained the expanded VA notification and duty to assist 
obligations under the VCAA.  They advised the appellant that 
private or VA medical records would be obtained if the names 
and addresses of all sources of treatment and the 
approximate dates of treatment were provided.  They 
explained that VA would help obtain evidence such as medical 
records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release 
of private medical records to VA were provided.  The letters 
served to put the appellant on notice of the applicability 
and effect of the VCAA and of his rights and 
responsibilities under the law.  In addition, in May 2002 
the RO also issued a duty to assist letter tailored to the 
veteran's claim based on AO exposure.

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
timing of the formal VCAA notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  The October 2004 VCAA notice was issued more 
than a year before the RO reviewed the claim de novo in 
November 2005 and the timing reasonably complies with the 
holding in Pelegrini.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter in October 2004 did contain language 
that invited the veteran to submit evidence he felt would 
support his claims and contained the essential language 
reflected in the fourth element.  Furthermore, the RO issued 
additional duty to assist correspondence in March 2005 and 
May 2005 that contained an acceptable statement of the fourth 
content element.   Thus the Board finds that the appellant 
did have actual notice of the obligation to submit all 
relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
identified records and medical reports have been added to the 
record.  The service medical records appeared complete.  The 
veteran received a VA examination.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Analysis

The service medical records show a singular complaint of a 
pubic area rash in June 1967.  However, the separation 
examination in September 1967 showed a normal skin and no 
history of skin disease, tumor, growth or cyst.  Thereafter, 
on a VA examination in 1982 for herbicide (AO) exposure he 
reported tumors were removed from the spine and forehead and 
that he had itching across the shoulders  and the skin on the 
left foot never stayed healed.  The examiner reported no rash 
and residual scars from prior surgery.  Another VA examiner 
later in 1982 also noted the history of spine cyst removal 10 
year earlier and one from the forehead 6 years earlier.  
Contemporaneous private records show a lipoma removed in the 
mid 1970's.  Private clinical records from the late 1990's a 
nevus removed from the left temple late in 1996 with the 
biopsy diagnosis seborrheic keratosis, lipoma of the right 
breast in and epidermal inclusion cyst of the left neck.  The 
treating physician opined in November 2002 that it was 
possible the tumor growths were as likely as not related to 
herbicide exposure.  VA clinical records dated in 2002 
mention multiple lipomas. A VA examiner in 2005 reviewed the 
record and opined that there was no relationship between the 
variously diagnosed skin disorders and AO exposure.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
such as malignant tumors, are presumed by law to have been 
incurred in service to have been manifest to a degree of 
10 percent or more within specified periods one year, or for 
other time periods regarding malignancies, porphyria cutanea 
tarda and chloracne or other acneform disease consistent with 
chloracne, with respect to herbicide/AO-based claims, 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
diagnoses of lipoma, seborrheic keratoiese, angiolipomas and 
epidermoid cysts.  However, as the discussion that follows 
will explain, he does not satisfy the other requirements to 
prevail in this claim for service connection on a direct or 
presumptive basis.  For example, the service medical records 
are negative for any disability at issue, and none of them 
was shown initially until many years after service.  

The Board recognizes that the claim may be considered on a 
basis other than AO exposure.  See for example Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 9 Vet. App. 
513 (1996).  However, here the appellant raises AO exposure 
as the basis for compensation, and he has submitted several 
lay statements to support his exposure.  He served in Vietnam 
during the Vietnam era and under current law and regulations 
he is presumed to have been exposed to AO in service, as 
there is no affirmative evidence to find that he should not 
be presumed to have been exposed to an herbicide agent during 
such service.  See 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2005).  

Applicable law or regulation recognizes none of the diagnosed 
skin disorders as disorders for which presumptive service 
connection may be granted on the basis of AO exposure.  None 
of the reports refer to chloracne or other acneform disease 
consistent with chloracne.  However, a claimant is not 
precluded from establishing service connection with proof of 
direct causation. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Moreover, the VCAA duty 
to assist regarding the necessity of a medical 
examination/opinion attached where as here a veteran had a 
medical opinion that supported a possible relationship 
between the variously diagnosed benign skin disorders and his 
exposure to AO.  See Duenas v. Principi, 18 Vet. App. 514, 
519-20 (2004).  

The veteran is a lay person who has expressed an opinion 
relating his to service as secondary to AO exposure.  He is 
not competent to address medical causation or etiology of his 
various disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, the Board is obligated to determine the 
credibility and probative value of the certifying physician's 
opinion as evidence to be used in adjudicating the appeal.  
The Board must analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

With respect to the medical statement in November 2002 
regarding the relationship of the variously diagnose skin 
disorders to AO exposure, the Board concludes on further 
review that it is speculative in the conclusion that the 
veteran skin disorders are at least as likely as not related 
to such exposure.  The physician was essentially speculating 
and did not relate to any information that linked AO and 
lipomas, or keratosis so the basis for a conclusion that it 
was at least as likely as not that the stated disorders could 
be related to AO was unquestionably speculative.  There was 
no rationale offered to support this opinion.  See e.g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (speculative 
medical opinion cannot establish in-service medical nexus to 
service without supporting clinical data or other rationale 
to provide the degree of certainty required for medical nexus 
evidence).  Thus the Board accords this opinion no probative 
weight as support for the claim.  

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility or probative 
weight of that physician's statement.  Sanden v. Derwinski, 2 
Vet. App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson, supra.  Here, a VA physician 
reviewed the record noting the variously diagnosed skin 
disorders and the veteran's history of exposure to 
herbicides.  The examiner concluded that none of the 
diagnosed disorders was in any way related to AO exposure.  
The examiner was thorough in evaluating the claim as 
evidenced in the evaluation of the veteran's photosensitivity 
for possible porphyria cutanea tarda, a matter which had not 
been previously addressed.  The examiner noted that the 
porphyrin screens were negative, and that this finding 
discredited any suggestion of a relationship of the veteran's 
photosensitivity to porphyria.

Furthermore, in addition to the VA medical opinion regarding 
any claimed disorder as secondary to AO, the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted and has provided notice of 
the available research regarding any likely association.  
See, e.g., Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27630-641 (May 20, 2003), 67 
Fed. Reg. 42600-608 (June 24, 2002), 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41422-449 (August 8, 1996), 
59 Fed. Reg. 341-46 (January 4, 1994).  

In the most recent Federal Register notice, it was noted that 
the National Academy of Sciences (NAS) reviewed scientific 
and medical articles published since the publication of its 
first report as an integral part of the process that resulted 
in ``Veterans and Agent Orange: Update 2002.''  The 
comprehensive review and evaluation of the available 
literature which NAS conducted in conjunction with its report 
has permitted VA to identify all conditions for which the 
current body of knowledge supports a finding of an 
association with herbicide exposure.  Accordingly, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  68 Fed. Reg. 
at 27641.  See Arnesen v. Brown, 8 Vet. App. 432, 440 (1995) 
holding a veteran may be charged with notice of material 
published in the Federal Register.  Simply put, in view of 
the evidentiary record and with application of all pertinent 
governing criteria, the Board finds there exists no basis 
upon which to predicate a grant of entitlement to service 
connection for any of the claimed skin disorders including as 
secondary to AO exposure. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection, including as secondary to 
AO exposure.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Service connection for a variously diagnosed skin disorder 
claimed as a residual of exposure to AO is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


